Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 5 April 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



Sir
New York April 5th. 1800

I have received your letter of the 28th. ultimo.
I approve of your reasons, & the plan you propose, for the disposition of the fifth sixth and seventh Regiments. Captain Ingersoll & Captain McClellan will proceed to join you as soon as Capt. Huger, who is hourly expected, shall arrive with his company from the Southward. Major Tousard I believe will be employed, in the Eastern Quarter, by the Secy. of War in some plan of fortification.
Genl. Pinckney

